
	

113 HRES 725 IH: Commending the Departments of Defense and Veterans Affairs for their joint campaign to raise awareness during September, Suicide Prevention Month, to reduce suicide among members of the United States Armed Forces and veterans.
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 725
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Ms. Esty submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Commending the Departments of Defense and Veterans Affairs for their joint campaign to raise
			 awareness during September, Suicide Prevention Month, to reduce suicide
			 among members of the United States Armed Forces and veterans.
	
	
		Whereas suicide is a leading noncombat cause of death among members of the United States Armed
			 Forces;
		Whereas on average, 22 veterans are lost to suicide in the United States each day;
		Whereas more than 38,000 people in the United States take their lives each year, 20 percent of whom
			 are veterans;
		Whereas the Joshua Omvig Suicide Prevention Act (Public Law 110–110; 121 Stat. 1031) was enacted in
			 2007 to establish a comprehensive program for suicide prevention among
			 veterans;
		Whereas the Veterans Crisis Line, which was established under the Joshua Omvig Suicide Prevention
			 Act, has received more than 890,000 telephone calls and facilitated more
			 than 30,000 life-saving rescues;
		Whereas many suicides are preventable, and 90 percent of individuals who die by suicide have a
			 diagnosable psychiatric disorder at the time of death;
		Whereas September is National Suicide Prevention Awareness Month; and
		Whereas in September 2014, the Department of Defense and the Department of Veterans Affairs
			 launched the joint public awareness campaign The Power of 1 to draw attention to the mental health services and suicide prevention programs available to
			 members of the United States Armed Forces and veterans, focusing on
			 everyday actions that can save lives: Now, therefore, be it
	
		That the House of Representatives—
			(1)commends the Department of Defense and the Department of Veterans Affairs for raising awareness
			 during Suicide Prevention Month of the life-saving resources available to
			 those who have served, or are currently serving, in uniform; and
			(2)supports the goals and ideals of National Suicide Prevention Awareness Month, The Power of 1 campaign, and efforts to improve outreach to individuals at risk for suicide, especially those
			 addressed to veterans and members of the United States Armed Forces.
			
